Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Drawings Objections
The drawings are objected to because in fig. 4 the block between block S405 and “END” does not have any associated text or label. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5-9 are objected to because of minor informalities. Appropriate correction is required.

As per claim 5, in ll. 3 “is” should be “are”.

As per claim 6, in ll. 6 “to execute” should be “executes”.

As per claim 7, in ll. 17 “is” should be “are” and in ll. 29 “to execute” should be “execute”.

As per claim 9, in ll. 17 “is” should be “are”.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the “specify…tenants” limitation recited in ll. 10-13 and the “extract…requests” limitation recited in ll. 16-19 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (i.e. memory queues, processor, network, information processing system, non-transitory computer-readable memory) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic 

As per claims 2-6, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-6 recite the same abstract idea of claim 1. Claims 2-6 recite additional mental processes (e.g. specifies the priority and determines whether any requests are 

As per claim 7, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

As per claim 8, it is dependent upon claim 7 and includes all the limitations of claim 7. Therefore claim 8 recites the same abstract idea of claim 7. Claim 8 recites non-functional descriptive language (e.g. further defining the predetermined second threshold). Therefore the aforementioned claim 8 is also directed to patent ineligible subject matter for the same reasons identified in claim 7.

As per claim 9, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 1, in ll. 10-11 it is not clearly understood as to what “the processing request” refers because ll. 6 recites “a plurality of processing requests”. Does each tenant only issue one processing request each? In ll. 11 it is unclear as to what “with respect to” means. In other words is a rank assigned to each of the tenants or does each of the tenants have a rank? In ll. 12 it is not clear as to what “the amount of a used calculation resource” refers. Firstly, to what does “the amount” refer? Secondly, is the resource calculated and then used? What is using the resource? The request or the tenant? In ll. 15 and 18 it is not clearly understood as to what “the priorities” refers. In other words does it refer to the request priority or the queue priority or to both? 

As per claim 2, in ll. 3 it is unclear as to what “the priority” refers. Does it refer to the queue or request priority?

As per claim 3, in ll. 2 it is not clear as to what “the priorities” refer. Does it refer to the queue or request priority?

As per claim 4, ll. 3-4 suffers from the same deficiency identified in claim 1 for “the amount of the used calculation resource”.

As per claim 6, in ll. 7 it is not clearly understood as to what “the entire processes” refer. Firstly, how would the occupancy rate of the entire processes be different than the occupancy rate of the processing corresponding to the first processing request if there is only one request 

As per claim 7, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

As per claim 8, it is unclear as to what “the priorities” and “a higher priority” refer. Are the priorities of the requests and queues being compared to determine a higher priority?

As per claim 9, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Zeev et al. (US 2017/0132046) (hereinafter Ben) in view of Maniyar (US 2020/0007453) in view of Agrawal et al. (US 2014/0201752) (hereinafter Agrawal) in view of Johnson et al. (US 2002/0129123) (hereinafter Johnson).

As per claim 1, Ben teaches the invention substantially as claimed including an information processing system for a multitenant service comprising: 
	a processor (fig. 1, blocks 110, 210, and 310), configured to: 
	receive a plurality of processing requests issued from a plurality of tenants through a network ([0010] and fig. 3, block 50); 
	specify a priority of the processing request issued from each of the tenants ([0025]), based on a rank set with respect to each of tenants ([0025]) and the amount of a used calculation resource for a predetermined period of time for each of the tenants ([0026] and fig. 4A-4B).

Ben does not explicitly teach:
		a plurality of memory queues; and
	wherein the number of the memory queues is smaller than the number of the tenants, and a priority is given to each of the memory queues, and 
	retain a plurality of the processing requests in the memory queues according to the priorities; and 
	extract the retained processing requests from the memory queues in an order specified based on the priorities to execute processing corresponding to the processing requests.

However, Maniyar teaches:
	a priority is given to each of the queues ([0040]); and 
	retain a plurality of the processing requests in the queues according to the priorities ([0040]); and 
	extract the retained processing requests from the queues in an order specified based on the priorities to execute processing corresponding to the processing requests ([0023]; [0028]; [0040]).

Maniyar and Ben are both concerned with prioritizing and executing computing requests. Ben teaches prioritizing requests and tenants while Maniyar teaches prioritizing queues and requests. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ben in view of Maniyar because it would result in optimizing a data queue priority for reducing network data load speeds by prioritizing requests during peak server resource usage.

Ben and Maniyar do not explicitly teach:
	a plurality of memory queues; and
	wherein the number of the memory queues is smaller than the number of the tenants.

However, Agrawal teaches wherein the number of the queues ([0035]) is smaller than the number of the tenants ([0031]).

Agrawal and Ben are both concerned with tenants in a computing environment. Ben teaches prioritizing requests and tenants while Agrawal teaches a variable number of queues and tenants. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ben and Maniyar in view of Agrawal because it would provide for a way to schedule job requests submitted by multiple tenants in a manner that honors multiple agreements for the multiple tenants.

Ben, Maniyar, and Agrawal do not explicitly teach a plurality of memory queues.

However, Johnson teaches a plurality of memory queues ([0037]).

Johnson and Ben are both concerned with tenants in a computing system. Ben teaches prioritizing requests and tenants while Johnson teaches multiple memory queues. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ben, Maniyar, and Agrawal in view of Johnson because it would have been a simple substitution to substitute the queues as recited above with memory queues.

As per claim 4, Ben further teaches wherein with respect to each of the tenants, the processor specifies the priority of the processing request based on the amount of the used calculation resource for the predetermined period of time, from a time point when the processing request issued from the corresponding tenant is acquired ([0021]-[0022]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ben in view of Maniyar in view of Agrawal in view of Johnson as applied to claim 1 above, and further in view of Xu et al. (US 2014/0074965) (hereinafter Xu as previously cited).

As per claim 2, Ben, Maniyar, Agrawal, and Johnson do not explicitly teach wherein with respect to each of the ranks of the tenants, the processor specifies the priority so that the priority becomes higher as the amount of the used calculation resource becomes smaller.

However, Xu teaches wherein with respect to each of the ranks of the tenants, the processor specifies the priority so that the priority becomes higher as the amount of the used calculation resource becomes smaller ([0021]).

Xu and Ben are both concerned with prioritization within a computing system. Ben teaches prioritizing requests and tenants while Xu teaches prioritizing jobs based on the resource usage of the jobs. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ben, Maniyar, Agrawal, and Johnson in view of Xu because it would provide for a system that efficiently uses resource to perform operations at a remote system.

As per claim 3, Ben further teaches wherein the processor specifies the priorities so that the highest priority given to the processing request issued from the tenant of a certain rank is lower than the highest priority given to the processing request issued from the tenant of a rank higher than the certain rank (abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ben in view of Maniyar in view of Agrawal in view of Johnson as applied to claim 1 above, and further in view of Katoh et al. (US 2004/0181700) (hereinafter Katoh).

As per claim 5, Maniyar teaches wherein the processor determines whether any of the processing requests is retained in a first memory queue among the memory queues, for which the priority is high ([0040]).

Ben, Maniyar, Agrawal, and Johnson do not explicitly teach and wherein in a case where a first processing request is retained, the processor extracts the first processing request from the first memory queue to execute the processing corresponding to the first processing request in a case where an occupancy rate of the processing corresponding to the first processing request with respect to a processing capability of the processor is smaller than a specific value predetermined first threshold.

However, Katoh teaches and wherein in a case where a first processing request is retained, the processor extracts the first processing request from the first memory queue to execute the processing corresponding to the first processing request in a case where an occupancy rate of the processing corresponding to the first processing request with respect to a processing capability of the processor is smaller than a specific value predetermined first threshold ([0023]).

Katoh and Ben are both concerned with resource consumption within a computing system. Ben teaches prioritizing requests and tenants while Katoh teaches comparing an occupancy rate with a predetermined value with respect to the processing ability of the processor. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ben, Maniyar, Agrawal, and Johnson in view of Katoh because it would provide for a means of changing the operating modes of a processor to consider power consumption of the processor.

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ben in view of Maniyar in view of Agrawal in view of Johnson in view of Katoh as applied to claim 5 above, and further in view of Tripathi (US 2006/0047856) (as previously cited).

As per claim 6, Ben, Maniyar, Agrawal, Johnson, and Katoh do not explicitly teach wherein even in a case where the occupancy rate of the processing corresponding to the first processing request is larger than the predetermined first threshold, the processor extracts the first processing request from the first memory queue and to execute the processing corresponding to the first processing request in a case where an occupancy rate of the entire processes that are being executed with respect to the processing capability of the processor is smaller than a predetermined second threshold.

However, Tripathi teaches wherein even in a case where the occupancy rate of the processing corresponding to the first processing request is larger than the predetermined first 

Tripathi and Ben are both concerned with queue management within a computing system. Ben teaches prioritizing requests and tenants while Tripathi teaches prioritizing tasks based on CPU load capacity and queue occupancy rates. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ben, Maniyar, Agrawal, Johnson, and Katoh in view of Tripathi because it would provide a way to address an overloaded CPU servicing multiple different queues of tasks to be processed.

As per claim 7, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

As per claim 9, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ben in view of Maniyar in view of Agrawal in view of Johnson in view of Katoh in view of Tripathi as applied to claim 7 above, and further in view of Guo (US 2018/0376281) (as previously cited).

As per claim 8, Ben, Maniyar, Agrawal, Johnson, Katoh, and Tripathi do not explicitly teach wherein the predetermined second threshold is individually set for of the priorities, and as the predetermined second threshold corresponds to a higher priority, the predetermined second threshold becomes larger.

However, Guo teaches wherein the predetermined second threshold is individually set for of the priorities, and as the predetermined second threshold corresponds to a higher priority, the predetermined second threshold becomes larger ([0072]-[0075]).

Guo and Ben are both concerned with prioritization within a computing system. Ben teaches prioritizing requests and tenants while Guo teaches increasing a threshold for a high-priority service. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ben, Maniyar, Agrawal, Johnson, Katoh, and Tripathi in view of Guo because it would allow for a threshold to be appropriately and more flexibly adjusted for high-priority services over low-priority services.

Response to Arguments
All of Applicant's arguments have been fully considered. Some are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendments. The others discussed below are not persuasive.

On pg. 13 of the Remarks, Applicant asserts that the instant claims cannot be performed by humans. The examiner respectfully disagrees. A claim to an abstract idea requiring no more than a generic computing components to perform generic computer functions does not qualify as significantly more. The use of generic computer components to transmit information through an unspecified interface (e.g. network) does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide for a conventional computer implementation. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception. Furthermore, use of a computer or other machinery in its ordinary capacity for tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee Flook, supra, at 593, 98 S. Ct. 2522, 57 L. Ed. 2d 451, thereby eviscerating the rule that "‘[l]aws of nature, natural phenomena, and abstract ideas are not patentable,’" Myriad, 133 S. Ct. 1289, 186 L. Ed. 2d 124, 133). Thus, the abstract idea is not integrated into a practical application because the abstract idea is recited but for generically recited additional computer elements (i.e. memory queues, processor, network, information processing system, non-transitory computer-readable memory) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).

On pg. 14 of the Remarks, Applicant asserts that the instant claims provide a specific improvement over existing technologies. The examiner respectfully disagrees. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification (see MPEP 2106.05(a)). That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer). To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the 

On pg. 14 of the Remarks, Applicant asserts that the instant claims are not well-understood, routine, and conventional in the field. The examiner respectfully disagrees. Applicant is reminded that the lack of prior art (i.e. novelty) does not avoid the problem of abstractness. While § 101 subject matter eligibility is a threshold test that typically precedes the novelty or obviousness inquiry (Bilski v. Kappos, 561 U.S. 593, 602 (2010)), it is a requirement separate from those other patentability inquiries (see Return Mail, Inc. v. USPS, 123 USPQ2d 1813, 1827 (Fed. Cir. 2017) and Mayo Collaborative Servs v. Prometheus Labs, Inc., 566 U.S. 66, 90 (2012)). It is important to recognize that the 35 U.S.C. 101 inquiry and other patentability inquiries might sometimes overlap. However, shifting the 35 U.S.C. 101 patent-eligibility inquiry entirely to the 35 U.S.C. 102 and 103 sections risks creating significantly greater legal uncertainty, and assumes that those sections can do work that they are not equipped to do. While material may be relevant to a novelty and obviousness analysis it may be the case where the material is not relevant to a determination of eligible subject matter. Eligibility and novelty are separate inquiries (see Affinity Labs of Tex., v. DirecTV, LLC, 120 USPQ2d 1201, 1208 Fed. Cir. 2016 and Synopsys, Inc. v. Mentor Graphics Corp., 120 USPQ2d 1473, 1483 Fed. Cir. 2016). Even assuming that a particular claimed feature was novel does not avoid the problem of abstractness. The search for an inventive concept under 35 U.S.C. 101 is thus distinct from demonstrating 35 U.S.C. 102 novelty. The novelty and nonobviousness of the claims under 35 U.S.C. 102 and 103 does not bear on whether the claims are directed to patent-eligible subject matter under 35 U.S.C. 101 (see 2016 U.S. Dist. LEXIS 107478, [WL] and *4). As made clear by Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101) and patentability over the art (under 35 U.S.C. 102 and/or 103) is further discussed in MPEP § 2106.05(d). A prior art search should not be necessary to resolve the inquiry as to whether an additional element (or combination of additional elements) is well-understood, routine, conventional activity. The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. The Myriad, 133 S. Ct. at 2116, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). See also Myriad, 133 S. Ct. at 2117, 106 USPQ2d at 1979 ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry.").

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            March 26, 2021